 CHARLES T. REYNOLDS BOX COMPANY, ETC.519CONCLUSIONS OF LAW1.Quality, Brazil,and Center Point are engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Kumpf is an employer within the meaning of Section 2(2) of the Act.3.Quality and Brazil constitute a single employer.4.Center Point is a successor employer to Quality-Brazil.5.PMW; Local 403; PMW; and UMWare each a labor organization within themeaning of Section 2(5) of the Act.6.Respondents Quality, Brazil, Center Point, and Kumpf, individually and col-lectively, have violated Section 8(a) (1), (2), (3), and (5) of the Act.7.Respondent PMW has violated Section 8(b) (1) (A) of the Act.8.The activities of Respondents set forth in section IV, above, occurring in con-nection with the operations of Respondents described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.[Recommendations omitted from publication.]Charles T.Reynolds,Sr. doing business as Charles T. ReynoldsBox Company,and Reynolds Pallet & Box Co.andLocal 637,United Brotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 9-CA-2464.October 25, 1962DECISION AND ORDEROn July 2, 1962, Trial Examiner Stanley Gilbert issued his Inter-mediateReport in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.The Trial Examiner also found that the Respondents had notengaged in certain other unfair labor practices alleged in the com-plaint.Thereafter, the Respondents filed exceptions to the Inter-mediate Report together with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as noted.'1 The Trial Examiner's recommendation that the backpay allegation of Respondent in-clude the payment of 6 percent interest per annum is adoptedHowever, for the reasonsgiven in his dissent in theIsisPlumbing & Heating Co.case, 138 NLRB 716, MemberRodgers would not grant any interest in this case139 NLRB No. 41. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner?2Appendix B attached to the Inteimediate Report is hereby modified by adding thefollowing immediately below the signature :NOTE,-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act after discharge from the ArmedForces.Appendix B is fuithei modified by deleting the words "60 days from the date hereof"in the penultimate paragraph of said notice and inserting in its place, the words "60consecutive days from the date of posting . ..11INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed January 8, 1962, by Local 637, United Brotherhood of Car-penters and Joiners of America, AFL-CIO (hereinafter referred to as the Union),the complaint herein was issued on February 9, 1962, against Charles T. Reynolds,Sr. (hereinafter referred to as Reynolds) doing business as Charles T. ReynoldsBox Company, and Reynolds Pallet & Box Co. (hereinafter referred to as theCorporation), alleging that the Respondents had violated and are continuing toviolate Section 8(a)(1) and (3) of the National Labor Relations Act, as amended(hereinafter referred to as the Act) iCopies of the complaint and notice of hearingwere duly served upon Respondents, in response to which they filed separate answersdenying the unfair labor practices alleged.2A hearing was held on April 2, 3, 4, and 5, 1962, at Cincinnati, Ohio, before TrialExaminer Stanley Gilbert.All parties were represented by counsel and weregiven full opportunity to examine and cross-examine witnesses, to introduce evidencebearing on the issues, to present oral argument at the close of the hearing, and tofile briefs.Counsel for General Counsel and for the Respondents filed briefs withinthe time designated therefor.Upon the entire record in this proceeding, and upon my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSFor a number of years until sometime in November 1961, Reynolds (i e , Reynolds,d/b/a Charles T. Reynolds Box Company, as a sole proprietor) was engaged in themanufacturer and sale of industrial boxes, skids, pallets, and products related theretoat his plant in Fairfield, Ohio (hereinafter referred to as the Fairfield plant).During the 12-month period ending November 3, 1961, Reynolds sold and shippedfrom the Fairfield plant to points outside the State of Ohio products valued in excessof $50,000 and received at said plant directly from sources outside the Stateproducts of a value in excess of $50,000.Therefore, it appears that Reynolds wasengaged in commerce during the aforementioned period within the meaning ofSection 2(6) and (7) of the Act.The Corporation (Reynolds Pallet & Box Co.) was incorporated under thelaws of Ohio on August 26, 1961, for the purpose of the manufacture and sale ofindustrial boxes, and, during the month of October 1961, commenced the manufactureand sale of industrial boxes, skids, pallets, and related products at its plant in Maud,Ohio (hereinbelow referredto asthe Maud plant). In view of the finding hereinbelowthat the Corporation is thealter egoof Reynolds, it appears that, for the purposesof this proceeding, it is appropriate to find that the Corporation is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act. In essence, I find,1The complaint was amended in many respects during the course of the hearing, b itit does not appear necessary to set forth said amendments herein2 The answers were amended in many respects during the course of the hearing, b'tit does not appear necessary to set forth the amendments herein. CHARLES T. REYNOLDS BOX COMPANY, ETC.521below, that Reynolds' business was continued as a corporation instead of a soleproprietorship with substantially the same ownership and management.H. THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondents, the Union is a labor organization within the meaningof Section 2(5) of the Act.IH. THE UNFAIR LABOR PRACTICESA. Factual settingIn January 1961, Reynolds entered into a contract for the sale of his propertyupon which the Fairfield plant was located.The contract was consummated inMarch 1961 and provided that he was to vacate the property by September 1961.In January 1961, Reynolds commenced negotiating for the purchase of the proper-ty upon part of which the Maud plant was ultimately constructed. This property, thepurchase of which was consummated about June 1, 1961, is approximately 12 milesfrom the location of the Fairfield plant.Construction of theMaud plant wasstarted in the latter part of July 1961 and completed in September 1961.In the first half of July a "paper" was circulated among Reynolds' employees towhich they affixed their signatures to indicate that they favored having a unionrepresent them.Over 80 percent of them signed the paper.On August 4, 1961, the Union filed with the Board a petition for certificationas the bargaining representative for all of Reynolds' production and maintenanceemployees at the Fairfield plant including truckdrivers.On August 26, 1961, the Corporation was formed.On August 29, 1961, a hearing was held on the petition at which an agreementwas executed for a consent election to be held on October 13, 1961.On October 3, 1961, all of the outstanding capital stock of the Corporation wasoffered for sale and purchased, a meeting of its stockholders was held at whichdirectorswere elected, and a meeting of the directors was held at which, amongother things, officers were elected and authorization was granted to negotiate withReynolds and his wife for a lease of the Maud plant upon certain general terms,to be effective as of October 1, 1961.At the directors' meeting Reynolds and hiswife agreed to the general terms. Said lease was executed by them and the Corpora-tion apparently at a subsequent date.Reynolds also sold to the Corporation sub-stantially all of the manufacturing equipment used at the Fairfield plant.On or about October 4, 1961, the Corporation commenced operations at theMaud plant.Until about November 10, 1961, Reynolds, pursuant to an oral contractwith the Corporation, performed a portion of the manufacturing work of the Cor-poration at the Fairfield plant. (After that he dismantled the Fairfield plant.)Commencing on or about October 1, 1961, Reynolds referred his customers to theCorporation.On October 13, 1961, an election was conducted by the Board among the em-ployees at the Fairfield plant.Of 31 votes cast, 27 were for the Union and 4 againstitOn October 23, 1961, the Board certified the Union as the representative of theemployees in the unit described in the Union's petition.On the day of the election, October 13, 1961, Reynolds notified over one-thirdof the employees at the Fairfield plant that they were "laid off" for lack of workHe continued to "lay off" further employees until by December 10, 1961, the em-ployment of virtually all of the Fairfield plant employees had been terminated andthe dismantling of the plant had been completed. (Hereinbelow, I find that the"layoffs" constituted discharges.)B. The issuesThere is a considerable amount of testimony as to coercive statements made to orin the presence of Fairfield plant employees by Reynolds and his supervisors at thatplant which constitute conduct violative of Section 8(a)(1).Reynolds does notseriously contend that the statements were noncoercive, his only argument apparentlybeing, in substance, that in view of the results of the election they were not effective.However, effectiveness is not the test.The Corporation's position is that it isnot a successor oralter egoof Reynolds and, therefore, not responsible for unfairlabor practices which might be attributable to him.As to the layoffs, Reynolds contends that they were occasioned by the closingdown of his plant and resultant lack of available work.The Corporation's positionappears to be that in the absence of a successor oralter egorelationship, it cannot 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe found responsible for the termination of Reynolds' employees or to have beenobligated to hire them.The General Counsel contends, in substance, that theCorporation is the "successor and/oralter ego"of Reynolds and that the failureto transfer the Fairfield plant employees to the Maud plant constituted discriminationin violation of Section 8(a)(3).3Thus, the chief issues raised are whether it isappropriate to find that a successor oralter egorelationship existed between Reynoldsand the Corporation and, if so, whether the failure to transfer the employees wasfor discriminatory reasons.C. The coercivestatementsEleven witnesses of the General Counsel who had been employed at the Fairfieldplant testified credibly, and without contradiction, to statements made by Reynoldsand two of his supervisors 4 to or in the presence of employees which appear to havebeen coercive and violative of Section 8(a)(1) of the Act.These statements fallinto three categories of threats against employers, predicated on the advent of theUnion. of loss of jobs, of closing of the shop, and of refusal to recognize or enterinto a contract with the Union.There was also a threat (by one of the supervisorswho at the time had transferred to the Maud plant) of violence if the Fairfield plantemployees attemptto engagein picketing the Maud plant.1.Statements made by ReynoldsRoland Robinson testified that Reynolds stated to him, in the first part ofAugust 1961, that he heard "some of the boys is trying to organize a Union,"that "it won't do them no good . . . IT close it down," and that "he didn't startwith a Union.and wasn't going to wind up with nary'un."George Branstetter testified to a statement which Reynolds made to his brotherDennis Reynolds in the latter part of September that "if the boys formed a Union.he would close the shop down." The two Reynolds were in an office and thewitness was outside of a window of the office. Based on the circumstances to whichthe witness testified, I am of the opinion that Reynolds was aware of his presence.The fact that he was visible to Reynolds and the statement made by Dennis Reynoldsto the witness when Dennis Reynolds came out of the office shortly thereafter ("Wecan't fool with these old Unions, can we?") indicate that his presence was knownand that there was an awareness that he could and did overhear the statement.2. Statements by Dempsey FrenchUp to about November 1, 1961, Dempsey French worked as a supervisor forReynolds at the Fairfield plant and thereafter became a supervisor for the Corporationat the Maud plant.Stanley Robinson testified that, in mid-September 1961, French stated to him inthe presence of several other employees that "we better get the boys together andtry to get them to vote against the Union, if we don't we are going to be votingourselves out of a job."Bobby Robinson testified that, in mid-September 1961, French stated in thepresence of the witness and several other employees that "you are wasting your timevoting the Union in, that Charlie [Reynolds] wouldn't sign a contract."Arnold Chestnut testified that, in the latter part of September 1961, Frenchstated in his presence and that of several other employees "if we put the Union in, wewould all get laid off."James Combs testified that, early in October 1961, French stated, in his presenceand that of several other employees that "There won't be any sense in voting it[the Union] in. He [Reynolds] would just close down." 53General Counsel also contends that, even should there be no finding of a successorand/oralter egorelationship, nevertheless the Corporation is liable to remedy the unfairlabor practices of ReynoldsIn view of the findings hereinbelow it does not appear neces-sary to consider this contention.6Their supervisory status is admitted by Respondents.sDonald R. Howard, Mitchell Goss, and Cecil Combs also testified to statements ofFrench which were so closely similar in time and content that I am inclined to believethat either they all relate to the same incident or are merely incidents so repetitive incharacter and time that they would not add sufficient weight to merit setting forth thedetails thereof. CHARLES T. REYNOLDS BOX COMPANY, ETC.523Donald R. Howard testified that, in the latter part of October 1961 (about a weekafter the election on October 13), French stated to him that "it wasn't going to dono good to go along with it [the Union]," that "Charlie won't sign a contract."Roland Robinson testified that in the middle of November, after French had startedworking as a supervisor at the Maud plant, he had a conversation with French inwhich he said to French that "the boys will be forming a picket line over there[at the Maud plant] pretty soon" to which Dempsey replied, "Let the sons of bitchesform one. I will shoot them in a belly with a shot gun. I have heard all about theUnion I want to hear." 63. Statements by George WatkinsGeorgeWatkinswas asupervisor at the Fairfield plant up to the middle ofOctober 1961 and subsequent thereto became a supervisor at the Maud plant.Stanley Robinson testified that, in the latter part of September, Watkins statedto him and two or three other employees that "if we voted he Union in, we wouldbe voting ourselves out of a job."Roland Robinson testified that, in the latter part of September Watkins stated tohim and four other employees that "it won't do no good ['to get a union in'], thatCharlie won't work underno union. ..He'll close down."George Branstetter and Cecil Combs testified to a statement made to them byWatkins at the end of September 1961, that it would do no good to vote the Unionin, since Reynolds would close down and the employees would be out of a job.Bobby Robinson testified that about October 1, 1961, Watkins stated to a groupof employees while they were eating their dinner, "you boys are all going to get firedif you don't quit talking about the Union."Watkins also stated to them, "[You are]going to fool around and lose your job."Curtis B. Goss testified as follows to an incident which occurred during the firstpart of October:I walked over to the stove and George Watkins walked up there and I askedhim what did he think about the Union posters and he said if we voted theUnion in that we would be putting ourselves out of a job and Charlie wouldclose the doors then; that the Union wouldn't do us any good.Although there are additional statements alleged in the complaint as violativeof Section 8(a)(1), I do not believe that any of such statements (i.e., other thanthose above described) were violative of Section 8(a)(1), either because it has notbeen proved that the statements were made, or because I am of the opinion thatin view of the context in which they were made they could not reasonably be con-sidered to have had a coercive effect within the meaning of the Act.D. The relationship between Reynolds and the CorporationReynolds testified that inaccordancewith his request to his attorneys made inthe spring of 1961, the Corporation was formed on August 26, 1961. On October 3,1961, the stock therein was offered for sale.Of the 240 shares issued Reynoldsacquired 166; his wife 48; their son-in-law, T. K. McIntosh, 14; and the remaining12 shares were divided equally among 6 others including R. M. Banning.Reynoldsfurther testified that, although he is the principal stockholder and a director, hehas not taken any partin the managementof the Corporation.On the same day the stock was sold, October 3, 1961, the directors were electedand a meeting of the directors was held at which the following were elected officers:R. M. Banning, presidentG. T. Burkhardt, vice president in charge of trafficG. B. Parsley, secretary and vice president in charge of salesT.K.McIntosh, treasurer and vice president in charge of production andpurchasingOf the above-mentioned officers elected, all but Banning were, at the time, supervisorsat the Fairfield plant.None of the other employees at the Fairfield plant was hiredby the Corporation except for jobs of supervisory status (George Watkins andDempsey French, who were also supervisors at the Fairfield plant; and Paul Gibsonwhose allegedstatus asa supervisor at the Fairfield plant was neither admitted nordemonstrated, but whose supervisory status at the Maud plant was admitted).6In view of my finding hereinbelow with respect to the relationship between Reynoldsand the Corporation, I am of the opinion that a coercive statement by a supervisor ateither plant to an employee at the Fairchild plant would be related to the issues in thisproceeding, 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is the position of the Respondent Corporation that it should be treated as anentity separate and distinct from Reynolds without any responsibility for the conductof Reynolds or his supervisors with respect to the Fairfield plant employees.Reynolds had thought of incorporating his manufacturing business for a consid-erable time and it was to accomplish this that he made the request of his attorneysto form the Corporation.Thus, it was created for the purpose of continuing hisbusiness, albeit in a different legal form (as a corporation instead of a sole pro-prietorship) and with a small decrease in the extent of his ownership.He retained(by his and his wife's stockholdings) 90 percent of the ownership of the business.He built the Maud plant as a place to transfer his manufacturing operations, becausehe had to vacate the Fairfield plant according to the terms of the sale of the propertyupon which it was located.There is considerable testimony in the record whichdemonstrates that he and his supervisors had indicated to the employees that theoperations were to be transferred to the Maud plant and that they had reasonablecause to believe that they, too, would move to it.Further demonstrating the continuity of Reynolds' operations by the Corporation,Reynolds referred his customers to the Corporation as soon as the Corporationbegan its operations and performed some of the work for the Corporation at hisFairfield plant.Although Reynolds did not assume an active role in the manage-ment of the Corporation, except for Banning, all the others in top management,i.e , the three vice presidents, as well as several supervisors, were from the FairfieldplantThere is testimony in the record to the effect that Reynolds had nothing todo with the selection of its employees by the Corporation and that the reason thatthe only Fairfield plant personnel hired were the three vice presidents and threesupervisors was because they were the only Fairfield plant personnel to make appli-cation to the Corporation for employment.From my observation of the witnessesand the inherent improbability of aspects of this testimony,8 I cannot credit it.It is true that one of the factors the Board often considers in determining successororalter egorelationships is the identity of the rank-and-file employees of the twoentities involved.However, in this case the unfair labor practice alleged (whichallegation I find to have been sustained) caused that lack of identityTherefore,the lack of the factor of identity of employees does not affect my finding of analter egorelationship between Reynolds and the Corporation.Neither do I find thatthe removal of the operations to the Maud plant is of significance in view of itsproximity (approximately 12 miles) to the Fairfield plant. It is my belief that therecord supports the inference that the change to a corporate structure and thetransfer of operations to the Maud plant were seized upon as a means of evadingthe requirement of recognizing and bargaining with the Union.The threats setforth in section C, above, cast sufficient light upon the relationship of the Respondentsto reveal their underlying motives and the devices upon which Respondents relied tomask them.Whether the term successor oralter egois applied to the relationship,it is clear that the Corporation was not a bona fide successor insofar as the unfairlabor practices herein are involved.The takeover of the business by the Corpora-tion from Reynolds was not a transaction between strangers dealing at arm's length,but rather a continuation of the business in a different legal form with substantiallythe same ownership and managementE. The "layoff" of the Fairfield plant employeesDuring the course of the hearing, counsel for Respondents indicated that he con-sidered the termination of the employment of the Fairfield plant employees as "lay-offs" rather than discharges. It is evident, however, that, although the notices theemployees received may have contained the word "layoff," Reynolds did not con-template any possibility of recalling them to work at some future time.To allintents and purposes they were discharged.As early as July 1961, Reynolds must have been aware of the organizational ac-tivities of his employees, for French saw the signatures of 27 employees on a "paper"indicating their desire to be represented by a union.By letter to him dated August 4,7For examples, the testimony of Stanley Robinson of a statement by Dennis Reynolds;the testimony of James Combs of statements by Charles and Dennis Reynolds ; the testi-monv of Roland Robinson of statements by Charles Reynolds and George Watkins; thetestimony of George Bianstetter and Cecil Combs of statements by Charles Reynolds.6For example, Banning testified that, although the three vice presidents were electedby the board of directors at its fist meeting, their employment was contingent upon filingan application therefor.Besides the iniprobalility of such a condition being imposed withrespect to elected officers of a corporation, it is noted that the condition was not mentionedin the minutes of the meeting CHARLES T. REYNOLDS BOX COMPANY, ETC.5251961, Reynolds was advised of the filing by the Union of its petition for certification.Starting about that very time Reynolds and his supervisors clearly indicated, bytheir statements which I found hereinabove to be violative of Section 8(a) (1) ofthe Act, his animosity toward the Union and his intention to escape from recognizingor bargaining with it 9On October 13, 1961, the day of the Board-conducted election, Reynolds starteddischarging the Fairfield plant employees.A list of the employees and the dates oftheir discharge are set forth in Appendix A attached hereto.While it appears that none of the rank-and-file employees of the Fairfield plantfiled application for employment with the Corporation,10 it is evident that theydid not believe that doing so would serve any useful purpose.They assumed thatthey were not wanted at the Maud plant. They had reasonable grounds for suchbelief and assumption in view of the statements made by Reynolds and his super-visors (which are set forth in section C, above).On the other hand it would appearto be appropriate to assume that those in the management of the Corporation whohad worked at the Fairfield plant were aware of the desire of the Fairfield plant em-ployees to move to the Maud plant. In any event I consider the fact of no availto Respondents that the Fairfield plant employees made no application for employ-ment to the Corporation, in view of the finding of thealter egorelationship.I have found that there is ample ground to infer that the Corporation was thealter egoofReynolds, and that the circumstances of the incorporation of thebusiness and the move to a new plant were seized upon as a means of evading therequirement of recognizing and bargaining with the Union.This was accomplishedby thedischarge of all the employees in the unit for which the Union had beencertified, instead of transferring them to the new plant.Under all of the circum-stances which I have found to exist, I consider to be a mere pretext the contentionthat the Fairfield plant employees were not hired by the Corporation becauseBanning was unaware that they were seeking employment (not having filed applica-tions) and that he had the sole authority to hire employees for the Corporation (be-ing the only one of those in the top management of the Corporation who, it might beargued, was not tainted by any of the motives of which the others would be suspect).I am of the opinion that the termination of the employment of the persons listedinAppendix A constituted violations of Section 8(a)(3) of the Act on the partof Reynolds and of the Corporation as hisalter ego.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes, burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondents engaged in certain unfair labor practices, Ishall recommend that they cease and desist therefrom and that they take certainaffirmative action designed to effectuate the policies of the Act. In view of the natureof the unfair labor practices committed and the conduct of the Respondents withrespect to the attempts of employees to organize, it would appear that the issuance ofa broad order is warranted.Having found that Reynolds discriminatorily discharged the employees named inAppendix A and that the Corporation is hisalter ego,itwill be recommended thatthe Corporation offer to them immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their former rights andprivileges.lio By letter to the Union dated November 14, 1961, written on Reynolds' behalf, he offeredto bargain with the UnionThis, however, was an empty gesture, since by that time theF2iichild plant had ceased operatingReynolds testified that he terminated operationson November 10, 1961 I find no difficulty in assuming that Reynolds did not contemplatebargaining with respect to the employees at the Maud plant.10With the possible exception of Paul Gibson, who was a "lead man" at the Fairfieldplant.From what there is in the record it would appear that his job at the Fairfieldplant was not on a supervisory levelhowever, as above noted, he was employed as asupervisor at the Maud plant and it is further noted that Gibson apparently did not filean application until after Reynolds had notified hum that the Corporation wanted to seehim.ll In view of the fact that Reynolds is no longer engaged in the manufacturing businessas an individual, the order of reinstatement will not be made applicable to him 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counselsuggestsin his brief with respect to reinstatement that the Corpora-tion be requiredto dismiss"if necessary,all employees sincethenhired."I assumethat by the phrase "since then hired" General Counsel is referring to those who werehired after the respective dates of discharge of the employees to be reinstated. Inview of the facts that the plan to discharge the Fairfield plant employees was putin actionon October 13, 1961, that there were 34 employees hired by the Corporationsince said date, and that there is a maximum number of only 30 employees to bereinstated, it does not appear necessary to consider the suggestion.Itwill be further recommended that Reynolds and the Corporation, jointly andseverally,make said employees whole for any loss of pay suffered by reason of thediscrimination against them by payment to each of them of a sum of money equalto the amount of wages he would have earned, but for his being discharged, betweenthe date of the termination of his employment and the date of a proper oflhr ofreinstatement to him together with interest thereon, as provided below; that the lossof pay be computed in accordance with the formula and method prescribed by theBoard in F.W. Woolworth Company,90 NLRB 289. General Counsel has urgedthat interest at 6 percent be allowed on the backpay award.For the reasons setforth in Trial Examiner James F. Foley's Intermediate Report No. IR-105-62,issued March 23, 1962, inViroqua Sales, Inc.,Case No. 18-CA-1342, I find that therequirement of the payment of interest as provided would be appropriate.Theinterest payable, as stated above, shall be computed at the rate of 6 percent perannum on the amount due in each instance for each calendar quarter (under theWoolworthformula) beginning with the end of the first calendar quarter and con-tinuing for each succeeding calendar quarter until payment of such amount isproperly made.The General Counsel also has urged that it be recommended that the certificationof the Union as representative of the unit of employees described therein at theFairfield plant be amended by substituting the name of the Corporation for that ofReynolds and the designation of the Maud plant for that of the Fairfield plant. Ifsuch amendment is deemed necessary, the appropriate administrative procedure canbe pursued to accomplish the amendment.However, in view of the findings herein,itwould appear that the Corporation is bound by the certification in its present formand is required to bargain with the Union upon its request.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Respondent Corporation is engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.The Corporation isthe alter egoof Reynolds and, as such, may be requiredto remedy the unfair labor practices attributable to Reynolds.4.By threatening employees with loss of jobs, closing of the plant. and refusalto recognize or sign a contract with the Union, in the event the Union is selectedby them as their bargaining representative, and by threatening violence if they at-tempt to engage in picketing, Reynolds and hisalter ego,the Corporation, violatedSection 8 (a)( I) of the Act.5.By discharging the employees listed in Appendix A instead of transferringthem into the employ of the Corporation the Respondents violated Section8 (a) (1)and (3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that Respondent Reynolds and Re-spondent Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or in any labor organization by dis-charging employees or in any other manner discriminating against any employee orapplicant for employment in regard to their hire or tenure of employment or any termor condition thereof because of their union affiliation or activities.(b)Threatening employees with economic reprisals should they seek to havetheUnion or any other labor organization act as their collective-bargainingrepresentative.(c)Threatening employees with a refusal to recognize, bargain with or enter intoa contract with the Union or a representative of their choice.(d) In any manner interfering with, restraining, or coercing employees or appli-cants for employment in the exercise of their right to self-organization, to form, join, CHARLES T. REYNOLDS BOX COMPANY, ETC.527or assist any labor organization,to bargain collectively through representatives oftheir own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all suchactivities.2.TheRespondent Corporation shall take the following affirmative action whichis necessary to effectuate the policiesof the Act:(a)Offer the employees listed in the attached Appendix A immediate employ-ment, in the manner provided in the section hereof entitled "The Remedy."(b) Post at its plant in Maud,Ohio, copies of the attached notice marked "Ap-pendix B." 12Copies of said notice,to be furnished by the Regional Director for theNinth Region, shall,after being duly signed by the Corporation's representative andReynolds, be posted by it immediately upon receipt thereof,and be maintained by itfor at least 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees and applicants for employment are customarily posted.Reasonable steps shall be taken by the Corporation to insure that said notices are notaltered, defaced,or covered by any other material.(c)Notify said Regional Director, in writing, within 20 days from receipt of thisreport, what steps Respondents have taken to comply herewith.133.TheRespondents,jointly and severally, shall,in order to effectuate the policyof the Act,make whole each of said employees listed in Appendix A for losses suf-fered as a result of the Respondents'discrimination against him,together with in-terest thereon at 6 percent per annum,as provided in "The Remedy."They shallalso preserve and make available to the Board or its agents, upon request,all payrolland other records relevant to a determination of the amount of backpay due underthe terms of this Recommended Order.11 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"The Recommendations of a TrialExaminer" in the notice.In the further event that the Board'sOrder be enforced by adecree of a United StatesCourt of Appeals,thewords"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Oider."11 In the eventthat thisRecommended Order be adopted by the Board,this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondents have taken to comply herewith "APPENDIX ADate EmploymentEmployeeTerminatedDate EmploymentEmployeeTerminatedArthur Branstetter____October 13,1961Vernal French------November 3, 1961Loy Branstetter------October 13,1961MitchellGoss______November 3, 1961Arnold Chestnut-----October 13,1961CharlesHoskins____November 3, 1961Arthur Chestnut-----October 13,1961CharlieM.Douglas Combs-----October 13,1961Robinson -------- November 3, 1961James Cummins-----October 13,1961Herman Allen-----November 10, 1961Marvin French------October 13,1961GeorgeGilbertHoward------October 13,1961Branstetter------November 10, 1961ClayborneNorth____October 13,1961Gerald Eversole___November 10, 1961Ray Reynolds-------October 13,1961Donald R.ZenithR.Reynolds- -October 13,1961Howard -------- November 10, 1961Stanley Robinson-----October 13,1961Lee Robinson_____November 10, 1961Thomas Browning___November 3,1961MiltonRobinson__November 10, 1961Elwood Collins_____November 3,1961CecilCombs _____.November 17, 1961AlfredCombs______November 3,1961Curtis B. Goss____November 17, 1961Conley Combs (alsoBobby Robinson___November 17, 1961referred to as JamesRoland Robinson___December 1, 1961C.Combs) ------- November 3, 1961APPENDIXBNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that: 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in Local 637, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or in any other labor organ-ization of our employees,by discharging any of our employees or by discriminat-ing in any other manner against employees in regard to their hire and tenureof employment or any term or condition thereof.WE WILL NOTthreaten our employees to discontinue operations or withdischarge or layoff because of their membership in, or activities on behalf of,the aforesaid Union, or any other labor organization.WE WILL NOT threaten our employees that we will not recognize, bargainwith, or enter into a contract with the aforesaid Union, or any other labororganization of their choice.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the aforesaid Union or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any and all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Report-ing andDisclosure Act of 1959.WE, the Reynolds Pallet & Box Co., WILL offer to the following:HermanAllenVernal FrenchArthurBranstetterCurtis B. GossGeorge BranstetterMitchell GossLoy BranstetterCharles HoskinsThomas BrowningDonald R. HowardArnold ChestnutGilbert HowardArthur ChestnutClayborne NorthElwood CollinsRay ReynoldsAlfred CombsZenith R. ReynoldsCecil CombsBobby RobinsonConley CombsCharlie M. Robinson(also referred to as James C. Combs)Lee RobinsonDouglas CombsMilton RobinsonJames CumminsRoland RobinsonGerald EversoleStanleyRobinsonMarvin Frenchimmediate and full reinstatement to the positions they had when in the employofCharles T. Reynolds, Sr., or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.WE, Charles T. Reynolds, Sr., and Reynolds Pallet & Box CO, WILL, jointlyand severally, make the aforementioned individuals whole for any loss of paythey may have suffered by our discrimination against them.All our employees are free to become, remain, or refrain from becoming orremaining members of the aforesaid Union, or any other labor organization, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as authorized in Section 8(a)(3) ofthe Act.Dated-------------------CH_ RLF.S T. REYNOLDS, SrREYNOLDS PALLET & Box Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, TransitBuilding, Fourth and Vine Streets, Cincinnati, Ohio, Telephone Number, Dunbar1-1420,if they have any questions concerning this notice or compliance with itsprovisions.